Citation Nr: 0534072	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In October 2005, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  In general, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends was incurred as a result 
of inservice noise exposure, in particular, acoustic trauma 
from large artillery fired in combat aboard ship.

The veteran's March 1944 entrance examination and May 1946 
separation examination reports noted whisper test results of 
15/15 in each ear.  A November 2000 private audiology 
examination indicates that the veteran has "[b]ilateral mild 
sloping to severe mixed type hearing loss."  Preliminarily, 
the results of that examination indicate that the veteran's 
hearing loss meets the criteria to be considered a 
disability.  See 38 C.F.R. § 3.385.  

VA outpatient examination notes from 2000 through 2003 
reflect that the veteran was examined for hearing loss and 
tinnitus.  VA examiners found that the veteran has bilateral 
hearing loss and tinnitus.  The Board notes that the claims 
file does not contain specific VA audiological examination 
results and does not contain an opinion as to whether the 
hearing loss and tinnitus are at least as likely as not 
incurred during, or as a result of, active military service.

Here, the Board observes that the questions of whether the 
veteran has bilateral hearing loss and tinnitus and whether 
they are etiologically related to his service require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

In light of the foregoing, this matter is remanded to the AMC 
for the following development:  

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus related to his military service.  
The claims folder should be reviewed 
prior to the examination and all 
appropriate studies should be performed.  
Based on a review of the case and 
examination of the veteran, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current hearing loss and/or tinnitus due 
to noise exposure during service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.

2.  Thereafter, the AMC should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  After appropriate 
review the case should then be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

